1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
     AMANDO VILLARREAL HEREDIA,                         CASE NO. 17cv1560-LAB (LL)
11
                                         Plaintiff,
12                                                      ORDER EXTENDING TIME FOR
                          vs.                           SERVICE;
13
     LAWRENCE, et al.,                                  RENEWED ORDER FOR SERVICE BY
14                                                      MARSHAL
                                    Defendants.
15
16
17          After a year of unsuccessful efforts by Plaintiff Amando Heredia to properly serve
18   the various defendants, on October 29, 2018 this Court granted Heredia, an inmate
19   currently incarcerated at the Federal Correctional Institution in Safford, Arizona, limited-
20   purpose IFP status so that he could take advantage of service by the United States
21   Marshals Service (“USMS”). Heredia completed and returned to the USMS a Form USM-
22   285 for each defendant, and each form listed the defendant’s address as the Otay Mesa
23   Detention Center in San Diego. The USMS attempted to serve each of the defendants
24   twice at this location, once by mail and once in person. Each of the summons were
25   returned unexecuted by the USMS because defendants are apparently no longer
26   employed at Otay Mesa. Dkt. 28-31.
27          As the Court has emphasized throughout this case, it is Heredia’s responsibility to
28   provide the correct names and addresses for each of the defendants. While the USMS



                                                  -1-
1    will attempt to serve individuals at the location Heredia specifies, the USMS cannot itself
2    track down the individuals named in the complaint. The Court understands that locating
3    defendants is a difficult task for an incarcerated plaintiff like Heredia, and therefore finds
4    that good cause exists to extend the time for service under FRCP 4(m). See Walker v.
5    Sumner, 14 F.3d 1415, 1422 (9th Cir.1994). But this case has been pending for 18
6    months and no defendant has yet been served, so this is the last chance. The Court will
7    direct the clerk to send Heredia a renewed Form 285 for each defendant. Heredia must
8    complete and return these forms to the USMS within 14 days of receiving them. He
9    must identify the full name and current address of each defendant. If the USMS is
10   still unable to complete service based on the information provided, this case will
11   be dismissed without prejudice. See Ponce v. Gale, 2014 WL 7381735, at *5 (C.D.
12   Cal. 2014) (“If service cannot be accomplished due to the pro se plaintiff's ‘neglect’ or
13   ‘fault,’ including the plaintiff's failure to provide sufficient information to identify or locate
14   the defendant, dismissal is appropriate.”).
15          Accordingly, the Court:
16          1.      DIRECTS the Clerk to issue a new summons as to Plaintiff’s Complaint
17   (ECF No. 1) upon Defendants C. BURNS, LAWRENCE, J. WILLIAMS, and E.
18   LEDERMAN and forward it to Plaintiff along with a blank U.S. Marshal Form 285 for each
19   Defendant. In addition, the Clerk will provide Plaintiff with a certified copy of this Order,
20   a certified copy of his Complaint, and the summons so that he may serve them upon
21   Defendants C. BURNS, LAWRENCE, J. WILLIAMS, and E. LEDERMAN. Upon receipt
22   of this “IFP Package,” Plaintiff must complete the Form 285s as completely and accurately
23   as possible, include a current address where each defendant may be served, follow the
24   instructions the Clerk provides in the letter accompanying his IFP package, and return
25   the forms to the USMS within 14 days of receipt.
26          2.      ORDERS the U.S. Marshal to again serve a copy of the Complaint and
27   summons upon Defendants C. BURNS, LAWRENCE, J. WILLIAMS, and E. LEDERMAN
28   as directed by Plaintiff on the USM Form 285s provided to him. All costs of that service



                                                   -2-
1    will be advanced by the United States. See 28 U.S.C. § 1915(d); FED. R. CIV. P. 4(c)(3).
2    The USMS shall attempt to serve the defendants within 14 days of receiving the
3    forms from Heredia.
4           3.     ORDERS Defendants C. BURNS, LAWRENCE, J. WILLIAMS, and E.
5    LEDERMAN, once served, to reply to Plaintiff’s Complaint within the time provided by the
6    applicable provisions of Federal Rule of Civil Procedure 12(a).               See 42 U.S.C.
7    § 1997e(g)(2) (while Defendants may occasionally be permitted to “waive the right to reply
8    to any action brought by a prisoner confined in any jail, prison, or other correctional facility
9    under section 1983,” once the Court has conducted its sua sponte screening pursuant to
10   28 U.S.C. § 1915A(b), and thus, has made a preliminary determination based on the face
11   on the pleading alone that Plaintiff has a “reasonable opportunity to prevail on the merits,”
12   Defendants are required to respond).
13          4.     ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
14   serve upon Defendants C. BURNS, LAWRENCE, J. WILLIAMS, and E. LEDERMAN, or,
15   if appearance has been entered by counsel, upon Defendants’ counsel, a copy of every
16   further pleading, motion, or other document submitted for the Court’s consideration
17   pursuant to FED. R. CIV. P. 5(b). Plaintiff must include with every original document he
18   seeks to file with the Clerk of the Court, a certificate stating the manner in which a true
19   and correct copy of that document has been was served on Defendants or their counsel,
20   and the date of that service. See S.D. CAL. CIVLR 5.2. Any document received by the
21   Court which has not been properly filed with the Clerk, or which fails to include a
22   Certificate of Service upon the Defendants, may be disregarded.
23          IT IS SO ORDERED.
24   Dated: February 27, 2019
25                                                  HONORABLE LARRY ALAN BURNS
                                                    Chief United States District Judge
26
27
28



                                                  -3-
